    Case 1:19-mj-00180-JFA Document 1 Filed 04/15/19 Page 1 of 3 PageID# 1



                   IN THE UNITED STATES DISTRICT COURT FOR THE


                             EASTERN DISTRICT OF VIRGINIA


                                   ALEXANDRIA DIVISION




UNITED STATES OF AMERICA                                    Criminal No.; 1:19-MJ
                                                            Misdemeanor
                                                                                    ■JSO
TOBIN K. TERUYA,                                            Court Date: May 13,2019

                      Defendant.



                                 CRIMINAL INFORMATION


                        (COUNT I - Class A Misdemeanor-7141365)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about March 1, 2019, at Marine Corps Base, Quantlco, Virginia within the special

maritime and territorial jurisdiction of the United States in the Eastern District of Virginia, the

defendant, TOBIN K. TERUYA, did unlawfully operate a motor vehicle while having a blood

alcohol concentration of0.08 grams per 210 liters of breath.

(Violation of Title 18, United States Code, Section 13, assimilating Virginia Code, Section
18.2-266(0, 1950, as amended)
Case 1:19-mj-00180-JFA Document 1 Filed 04/15/19 Page 2 of 3 PageID# 2
Case 1:19-mj-00180-JFA Document 1 Filed 04/15/19 Page 3 of 3 PageID# 3
